Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 20-22, and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious the limitations of the amended claims 1, 5 and 6.
 The closest prior arts of record are Zhu (US9315264), Zhu. (US 2013/0306803), Meister. (US 2010/0116943) and Frankenberger et al. (US2009/0266937)).
Any of the references individually or in combinations discloses or render obvious an aircraft such that the negative pressure zone of the wing formed by the fluid surrounding the wing keeps the internal air tightness so that the flow rate of the fluid on the upper and lower surfaces of the wing is different while reaching the rear at the same time with limitations in claims 1, 5, and 6. Zhu (US9315264) is a prior art from the same inventor and the closest in regards  to a helicopter to generate more/additional lift force as applied on a helicopter propeller. The additional lift generation concept claimed in independent claims 1, 5, and 6 are applied to a fixed wing aircraft. It would not have been obvious to one of ordinary skill in the art to modify Zhu (US9315264) individually or in any combinations of any of the references without a hindsight reasoning or destroying the references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The Zhu (US9315264) reference is a prior art with a particular relevance to the claimed concept of additional lift generation but that was not used in any of the previous rejections, but it’s hereby made part of record (see attached PTOL-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642